Case 2:16-cv-05376-DSF-PLA Document 129 Filed 08/18/20 Page 1 of 4 Page ID #:1942




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




      UNITED STATES OF AMERICA,            CV 16-5376 DSF (PLAx)
          Plaintiff,
                                           Order DENYING Ex Parte
                       v.                  Application for Stay Pending
                                           Appeal (Dkt. No. 127)
      REAL PROPERTY LOCATED IN
      NEW YORK, NEW YORK,
          Defendant.



        Claimant The Board of Managers of the Walker Tower
     Condominium has moved, ex parte, to stay the Court’s July 27, 2020
     Order Granting Motion to Enforce Judgment. The government opposes
     the ex parte application.

        The Court finds that there is not a sufficient basis for relief on an
     expedited basis because any exigency that may exist was caused by the
     Board’s delay. The Board’s potential desire for a stay should have been
     evident during the merits briefing on the motion to enforce judgment,
     and there is no reason that the Board should not have at least been
     preparing to seek a stay should it lose that motion. At the very least, a
     motion for a stay could have been filed at any point after July 27.
     Nonetheless, the Board waited until August 13 to file, ex parte, for a
     stay, only one day prior to the scheduled closing date for the sale of the
     Property. This also provided the government with only one day to
     respond rather than the one week it would have had with a regularly
     scheduled motion.

       The Court also declines to issue a stay on the merits of the ex parte
     application. “A plaintiff seeking a preliminary injunction must
Case 2:16-cv-05376-DSF-PLA Document 129 Filed 08/18/20 Page 2 of 4 Page ID #:1943




     establish that he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the
     balance of equities tips in his favor, and that an injunction is in the
     public interest.” Winter v. Natural Res. Def. Council, 555 U.S. 7, 20
     (2008). Although a plaintiff seeking a preliminary injunction must
     make a showing on each factor, the Ninth Circuit employs a “version of
     the sliding scale” approach where “a stronger showing of one element
     may offset a weaker showing of another.” Alliance for the Wild Rockies
     v. Cottrell, 632 F.3d 1127, 1131-35 (9th Cir. 2011). Under this
     approach, a court may issue a preliminary injunction where there are
     “serious questions going to the merits and a balance of hardships that
     tips sharply towards the plaintiff . . . , so long as the plaintiff also
     shows that there is a likelihood of irreparable injury and that the
     injunction is in the public interest.” Id. at 1135 (internal quotation
     marks omitted).

         The Court finds that there are serious questions going to the merits
     of the case. While the Court obviously disagreed with the Board’s
     argument, it is not a simple or clear-cut issue, and the Board may
     prevail on appeal.

         However, the Court does not believe that there is a substantial
     likelihood of irreparable harm to the Board. The Board argues that its
     right of first refusal would be completely and irreparably destroyed if
     the Property were to be transferred to the government’s buyer. But the
     Board’s issue with the sale and its desire to use the right of first refusal
     is purely monetary. The Board does not want to take ownership of the
     Property. It wants to prevent the sale of the Property to the
     government’s buyer because of the arm’s-length price that the
     government has procured in the open market. The Property would be
     transferred to the Board’s “designee,” who will pay the same nominal
     sale price as the government’s buyer but will also provide $2.5 million
     to the Board for the privilege. The claimed loss is the $2.5 million,
     which can obviously be compensated, and the supposed diminishment
     in value of the other properties in the building by having the Property
     sold at the government’s price. But the Board’s price is the same as the



                                          2
Case 2:16-cv-05376-DSF-PLA Document 129 Filed 08/18/20 Page 3 of 4 Page ID #:1944




     government’s price, so it is unclear why one allegedly low sales price is
     better than the other.

         The Board’s potential sale is also premised on the Board’s buyer
     relisting the Property for sale at a far higher price than the government
     was able to obtain after the Property spent months on the market being
     sold by a very experienced and reputable broker. The Court is very
     skeptical that there is any legally compensable harm created by an
     inability to pretend that your property is worth more than it actually is
     on the open market, let alone irreparable harm from losing that ability.
     It is also relevant to again note that the Board had previously agreed to
     an interlocutory sale in a price range that includes the government’s
     sale price. This adds to the Court’s skepticism that the Board would
     suffer actual harm, irreparable or otherwise, from the government’s
     sale of the Property other than the loss of the $2.5 million fee.

         For similar reasons, the balance of the equities weighs against a
     stay. The Board’s potential irreparable harm is, at best, flimsy and
     speculative. On the other hand, the potential harm to the government
     and the government’s buyer from granting a stay is obvious and
     immediate. It is very unlikely that the buyer will agree to hold off the
     transaction until the resolution of the appeal in this case. And, in fact,
     the government has indicated that the buyer is unwilling to even put
     off the closing date for a short period. This means that a grant of the
     requested stay will essentially give the Board what it wants to get from
     its appeal – the failure of the government’s sale at the government’s
     negotiated price. What the Board lost on the merits of the motion to
     enforce judgment, it should not be able to gain by achieving a stay of
     the Court’s order in favor of the government.

        The public interest also weighs against a stay. There is a public
     interest in the government being able to sell properties acquired
     through the forfeiture process. If the Board is able to delay or scuttle
     such a sale after a buyer has spent time, effort, and money to come
     within a day of closing on a forfeited property, it may discourage other
     potential buyers of forfeited properties and lower the prices the
     government is able to obtain. In addition, there is the possibility of


                                         3
Case 2:16-cv-05376-DSF-PLA Document 129 Filed 08/18/20 Page 4 of 4 Page ID #:1945




     litigation between the government and the government’s buyer, plus
     the diminishment of the value the government can obtain from the
     Property due to continued accumulation of taxes and fees during the
     pendency of the appeal.

        The ex parte application for a stay pending appeal is DENIED.

        IT IS SO ORDERED.



      Date: August 18, 2020                ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       4
